DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 02/25/2022. The claim amendments are entered. Presently, claims 1-4, 6-10, 12, and 19-28 remain pending. Claims 1, 7, and 19 have been amended and claims 27 and 28 are newly added.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant argues: Rather, Chen seems to be silent regarding anything that might reasonably be considered to suggest both recalibrating a model, i.e., updating coefficients for the model in use, and re-specifying the model in use, i.e., generating a new model to replace the model being used. To the extent that Chen describes an updated model or a new model, Chen uses the terms updated and new as synonyms throughout the description and does not distinguish between updating a model as opposed to generating a new model. (page 9 of remarks)
Examiner Response: Examiner respectfully disagrees. This is not persuasive because when a computer file is “updated”, it becomes essentially a new file. For example, a computer file is really just an encoding of a series of a number of binary bits. When a file 
	Furthermore, the claims don’t specify whether a new model is a completely different type of model or a if it is a model of the same type but trained using different data, etc. Chen creates a new model by inputting in new data to train the model to create a new model (Col. 5 lines 57-67). Chen even states that the redeployed file can be either a new or updated (Col. 6 lines1-6). This means it can be either/or which is different from saying the terms are synonymous and used interchangeably. 
Applicant argues: Rather, to any extent Bies may suggest selection of a model of any type, Bies seems to describe only the selection of an initial model and seems to be silent regarding anything that can reasonably be considered to suggest any of: replacement of a model once selected and in use; determining by one expert system to replace a model in use by another expert system; and doing so dynamically and in real-time as recited in the pending claims. (page 9 of remarks)
Examiner response: Examiner respectfully disagrees. Applicant states “Bies seems to describe only the selection of an initial model” which is an incorrect assumption. Bies discloses a set of initial parent models that are mutated (i.e. updated) to create child candidate models which resembles the passing of genes from a parent to a child hence the algorithm name “genetic algorithm” (pg. 202). Bies further discloses generating new candidate models to replace the parent models (pg. 202; Once the fitness is calculated for each individual in the population, the next generation of individuals can be created. Subsequent generations are created by first selecting sets of parents. Parents are selected randomly, with replacement, with probability of selection proportional to fitness.) The process happens dynamically (pg. 201; Fitness then, in evolutionary biology is an objective function—the objective of evolution/natural selection being to propagate genes.) and in real time (pg. 215; Since these methods are automated, they require dramatically less personnel time, (although dramatically more computer time).).
	Chen further teaches one expert system model to replace a model used by another expert system. Arguments are not persuasive.
Applicant argues: Rather, to any extent Seta may suggest building or select of a model of any type, Seta seems to describe only the construction or selection of an initial model and seems to be silent regarding anything that can reasonably be considered to suggest any of: replacement of a model once selected and in use; determining by one expert system to replace a model in use by another expert system; and doing so dynamically and in real-time as recited in the pending claims. (page 11 of remarks).
Examiner Response: Examiner respectfully disagrees. Chen already teaches updating a model from and expert system that is deployed to and used by a second expert system as mentioned above. Seta is relied upon for teaching recalibration of a model comprising updating a coefficient. The combination of Chen-Bies-Seta teach determining, by the first expert system, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, a time to recalibrate the model and a time to re-specify the model, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system and wherein re-specifying the model comprises generating a new model data file defining a .

Claim Objections
Claim 28 is objected to because of the following informalities:  
The limitation “the model data file” (line 1) is repeated twice.
The limitation “wherein the one or more p-values are selected from a constellation of p-values that include p-values for calibration and p-values for differing cut-points for the TPR and the FPR” (lines 9-11) is a duplicate of “wherein the one or more p-values are selected from a constellation of p-values that include p-values for calibration and p-values for differing cut-points for True Positive Rate (TPR) and False Positive Rate (FPR)” (lines 4-7).  The limitation on lines 9-11 should be removed.
The limitation "the one or more p-values" (lines 4-5) should be “one or more p-values”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 19, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US-7761239-B2) in view of Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection) and Seta (US-6430993-B1).
Regarding Claim 1,
Chen et al. (US 7761239 B2) teaches a method, comprising: 
building, by a first expert system (fig. 6; Col. 11, lines - In the embodiment depicted in FIG. 6, the diagnostic location 650, the model provider 670, the model developer 660, and the model updater 680 are illustrated as separate entities. This does not need to be the case. For example, in another embodiment (not illustrated), the model provider 670, the model developer 660, and the model updater 680 can be the same entity. The model provider 670, model developer 660, and model updater 680 are the first expert system. The diagnostic location 650 is the second expert system), a model defined in a model data file (Col. 4 lines 15-17; The first step is to develop the model, as shown in the steps grouped at 1000, as illustrated in FIG. 1.); 
Col. 4 lines 66-67; After the model has been developed for a particular biological state, the model may then be deployed as shown in the steps grouped as 1100 to diagnose a biological state associated with unknown samples. Also note in figure 6 the model is being provided to the diagnostic location (i.e. second expert system). The model developer may then permit the model to be distributed by a model provider 670.); 
obtaining, by the first expert system, at least some ongoing operational data from the second expert system in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) while the second expert system uses the model defined in the model data file (Col. 5 lines 29-40; In addition to performing a diagnostic function, the diagnostic tool or software can be self monitoring. For example, data received from the sample abstraction step 1130, may be compared to the model data. Based on this comparison, the software can make an assessment of whether the new, unknown sample indicates that the known sample set used to develop the model is not sufficiently representative of the population from which unknown samples are drawn. One suitable technique for making this assessment is to recalculate the centroid of the model's cluster into which the unknown sample maps by combining the unknown sample's vectors with those of the sample set used to build the model.);
Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) against the ongoing operational data obtained from the second expert system (Col. 10 lines 55-67; As described with reference to FIGS. 3-5, the model's validity for the population of subjects from which the samples are drawn can be monitored. In one embodiment, the model can be developed by a first entity, referred to herein as the model developer 660. The model developer may then permit the model to be distributed by a model provider 670. The model provider 670 can receive the mass spectrum data and the diagnosis from the diagnostic location 650 and can calculate drift centroids for the model based on the additional data received from the testing laboratory 630. If and when the drift in any centroid of the model exceeds a threshold amount, the model updater 680 can produce a refined model and provide that model to the model provider 670.), and 
determining, by the first expert system, in real-time and based on… the ongoing operational data obtained from the second expert system, …a time to re-specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.), …and wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Chen does not explicitly disclose 
determining, … based on a Goodness-of- Fit (GOF) for the model used by the second expert system and…, a time to recalibrate the model and…, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system;
However, Bies teaches
determining, by the first expert system, in real-time and based on a Goodness-of- Fit (GOF) for the model used by the second expert system (pg. 196; The “fitting” of model parameters to a data set typically uses a derivative based optimization algorithm. In derivative based non-linear regression, the goal is to find the values of continuous, real valued parameters that optimize some objective function, commonly a goodness of fit statistic.) and the ongoing operational data obtained from the second expert system, a time to recalibrate the model and a time to re-specify the model (pg. 205; The machine learning method implements NONMEM version 5.1 (21), by creating NMTRAN control files, calling NMTRAN, compiling the resulting code and extracting the required values (e.g., −2∗log likelihood, number of parameters, eigenvalues, success of covariance step, estimation correlation matrix) directly from the NONMEM commons. The method for creating the NMTRAN control files will be discussed.), …wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system (pg. 202; Once the fitness is calculated for each individual in the population, the next generation of individuals can be created. Subsequent generations are created by first selecting sets of parents. Parents are selected randomly, with replacement, with probability of selection proportional to fitness.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, would have appreciated the benefit of making a decision between re-specifying and recalibrating the model as proposed by Bies. The ordinarily-skilled artisan would readily see the benefits of recalibrating the model, which would provide the well-known, predictable and expected results of efficiency in processing an ongoing data stream. The artisan of ordinary skill would have been motivated to combine Chen with Bies as proposed above, at least because both are drawn to validation of models.

Seta teaches
determining, …, a time to recalibrate the model and…, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system (Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model validation of Chen and Bies with the method of testing a model of Seta.
Doing so would allow for minimizing the amount of error (col. 64 lines 21-14).
Regarding Claim 7,
Chen teaches a first expert system, comprising: 
a processor (Col. 16 lines 32-35; FIG. 10 is a block diagram showing an example of a network system 2000 including processor system 2010 and other devices 2060a, 2060b, 2060c (referred to herein collectively, individually, or as a subset as device(s) 2060) connected to a network 2050, that may be used to execute the methods and/or software of the disclosed invention.); and 
a computer readable medium coupled to the processor and comprising instructions that, when executed by the processor (Col. 10 lines 43-45; These results may be stored on a computer readable medium at the testing laboratory 630.), enable the processor to perform the following: 
build a model defined in a model data file (Col. 4 lines 15-17; The first step is to develop the model, as shown in the steps grouped at 1000, as illustrated in FIG. 1.); 
provide the model data file to a second expert system (Col. 4 lines 66-67; After the model has been developed for a particular biological state, the model may then be deployed as shown in the steps grouped as 1100 to diagnose a biological state associated with unknown samples. Also note in figure 6 the model is being provided to the diagnostic location (i.e. second expert system). The model developer may then permit the model to be distributed by a model provider 670.); 3Serial No. 15/082,988 Attorney Docket No. 8355-1-DIV 
obtain at least some ongoing operational data from the second expert system in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) while the second expert system uses the model (Col. 5 lines 29-40; In addition to performing a diagnostic function, the diagnostic tool or software can be self monitoring. For example, data received from the sample abstraction step 1130, may be compared to the model data. Based on this comparison, the software can make an assessment of whether the new, unknown sample indicates that the known sample set used to develop the model is not sufficiently representative of the population from which unknown samples are drawn. One suitable technique for making this assessment is to recalculate the centroid of the model's cluster into which the unknown sample maps by combining the unknown sample's vectors with those of the sample set used to build the model.); 
repeatedly test the model in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) against the ongoing operational data obtained from the second expert system (Col. 10 lines 55-67; As described with reference to FIGS. 3-5, the model's validity for the population of subjects from which the samples are drawn can be monitored. In one embodiment, the model can be developed by a first entity, referred to herein as the model developer 660. The model developer may then permit the model to be distributed by a model provider 670. The model provider 670 can receive the mass spectrum data and the diagnosis from the diagnostic location 650 and can calculate drift centroids for the model based on the additional data received from the testing laboratory 630. If and when the drift in any centroid of the model exceeds a threshold amount, the model updater 680 can produce a refined model and provide that model to the model provider 670.); and 
determine, in real-time and based on … the ongoing operational data obtained from the second expert system, ...a time to re-specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.), …and wherein re-specifying the model comprises generating a model data file defining a new model and providing the generated model data file to the second expert system to replace the model used by the second expert system (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Chen does not explicitly dislose
, by the first expert system, coefficients in the model data file used by the second expert system…
However, Bies teaches
determine, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system (pg. 204; If the fitness of the best individual in the new population is better (lower) than that of the previous population, the process is repeated, creating another population, based on the new best individual.) and the ongoing operational data obtained from the second expert system (pg. 196; The “fitting” of model parameters to a data set typically uses a derivative based optimization algorithm. In derivative based non-linear regression, the goal is to find the values of continuous, real valued parameters that optimize some objective function, commonly a goodness of fit statistic.), …a time to re-specify the model (pg. 205; The machine learning method implements NONMEM version 5.1 (21), by creating NMTRAN control files, calling NMTRAN, compiling the resulting code and extracting the required values (e.g., −2∗log likelihood, number of parameters, eigenvalues, success of covariance step, estimation correlation matrix) directly from the NONMEM commons. The method for creating the NMTRAN control files will be discussed.), … wherein re-specifying the model comprises generating a model data file defining a new model and providing the generated model data file to the second expert system to replace the model used by the pg. 202; Once the fitness is calculated for each individual in the population, the next generation of individuals can be created. Subsequent generations are created by first selecting sets of parents. Parents are selected randomly, with replacement, with probability of selection proportional to fitness.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, would have appreciated the benefit of making a decision between re-specifying and recalibrating the model as proposed by Bies. The ordinarily-skilled artisan would readily see the benefits of recalibrating the model, which would provide the well-known, predictable and expected results of efficiency in processing an ongoing data stream. The artisan of ordinary skill would have been motivated to combine Chen with Bies as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen with the recalibration as possible, re-specification when necessary determination of Bies to achieve the well-known and expected benefit of efficient and reasonably accurate model for an ongoing data stream.
Seta teaches
determine, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, a time to recalibrate the model …, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system…(Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model validation of Chen and Bies with the method of testing a model of Seta.
Doing so would allow for minimizing the amount of error (col. 64 lines 21-14).
Regarding Claim 19,
Chen teaches a non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to: 
build, by a first expert system fig. 6; Col. 11, lines - In the embodiment depicted in FIG. 6, the diagnostic location 650, the model provider 670, the model developer 660, and the model updater 680 are illustrated as separate entities. This does not need to be the case. For example, in another embodiment (not illustrated), the model provider 670, the model developer 660, and the model updater 680 can be the same entity. The model provider 670, model developer 660, and model updater 680 are the first expert system. The diagnostic location 650 is the second expert system), a model defined in a model data file; 
provide, by the first expert system, the model data file to a second expert system (Col. 4 lines 15-17; The first step is to develop the model, as shown in the steps grouped at 1000, as illustrated in FIG. 1.); 
obtain, by the first expert system, at least some ongoing operational data from the second expert system in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) while the second expert system uses the model defined in the model data file (Col. 5 lines 29-40; In addition to performing a diagnostic function, the diagnostic tool or software can be self monitoring. For example, data received from the sample abstraction step 1130, may be compared to the model data. Based on this comparison, the software can make an assessment of whether the new, unknown sample indicates that the known sample set used to develop the model is not sufficiently representative of the population from which unknown samples are drawn. One suitable technique for making this assessment is to recalculate the centroid of the model's cluster into which the unknown sample maps by combining the unknown sample's vectors with those of the sample set used to build the model.);
repeatedly test, by the first expert system, the model in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) against the ongoing operational data obtained from the second expert system (Col. 10 lines 55-67; As described with reference to FIGS. 3-5, the model's validity for the population of subjects from which the samples are drawn can be monitored. In one embodiment, the model can be developed by a first entity, referred to herein as the model developer 660. The model developer may then permit the model to be distributed by a model provider 670. The model provider 670 can receive the mass spectrum data and the diagnosis from the diagnostic location 650 and can calculate drift centroids for the model based on the additional data received from the testing laboratory 630. If and when the drift in any centroid of the model exceeds a threshold amount, the model updater 680 can produce a refined model and provide that model to the model provider 670.); and 
determine, by the first expert system, in real-time and based on … the ongoing operational data obtained from the second expert system, … a time to re-specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.), …and wherein re-specifying the model comprises generating a model data file defining a new model and providing the generated model data file to the second expert system to replace the model used by the second expert system (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Chen does not explicitly disclose
determine, by the first expert system, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, … a time to recalibrate the model …, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system…
However, Bies teaches
determine, by the first expert system, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system (pg. 204; If the fitness of the best individual in the new population is better (lower) than that of the previous population, the process is repeated, creating another population, based on the new best individual.) and the ongoing operational data obtained from the second expert system (pg. 196; The “fitting” of model parameters to a data set typically uses a derivative based optimization algorithm. In derivative based non-linear regression, the goal is to find the values of continuous, real valued parameters that optimize some objective function, commonly a goodness of fit statistic.), … a time to re-specify the model (pg. 205; The machine learning method implements NONMEM version 5.1 (21), by creating NMTRAN control files, calling NMTRAN, compiling the resulting code and extracting the required values (e.g., −2∗log likelihood, number of parameters, eigenvalues, success of covariance step, estimation correlation matrix) directly from the NONMEM commons. The method for creating the NMTRAN control files will be discussed.), … wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system (pg. 202; Once the fitness is calculated for each individual in the population, the next generation of individuals can be created. Subsequent generations are created by first selecting sets of parents. Parents are selected randomly, with replacement, with probability of selection proportional to fitness.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, would have appreciated the benefit of making a decision between re-specifying and recalibrating the model as proposed by Bies. The ordinarily-skilled artisan would readily see the benefits of recalibrating the model, which would provide the well-known, predictable and expected results of efficiency in processing an ongoing data stream. The artisan of ordinary skill would have been motivated to combine Chen with Bies as proposed above, at least because both are drawn to validation of models.

Seta teaches
determine, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, a time to recalibrate the model …, wherein recalibrating the model comprises updating, by the first expert system, coefficients in the model data file used by the second expert system… (Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.).

Doing so would allow for minimizing the amount of error (col. 64 lines 21-14).
Regarding Claims 2, 8, and 20,
Chen, Bies, and Seta teach the method of claim 1. Chen further teaches wherein the second expert system dynamically replaces the model data file with the new model data file (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Regarding Claims 24, 25, and 26,
Chen, Bies, and Seta teach the method of claim 1. Chen further teaches further comprising: 6Serial No. 15/082,988 Attorney Docket No. 8355-1-DIV 
re-specifying, by the first expert system, the model at the determined time to re- specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.).
Seta further teaches
recalibrating, by the first expert system, the model at the determined time to recalibrate the model (Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model validation of Chen and Bies with the method of testing a model of Seta.
Doing so would allow for minimizing the amount of error (col. 64 lines 21-14).

Claim 3, 6, 9, 12, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US-7761239-B2), Bies et al. (A genetic algorithm-Seta (US-6430993-B1), and Deslandres et al. (An expert system prototype assisting the statistical validation of simulation models).
Regarding claims 3, 9, and 21, 
	Chen, Bies, and Seta teach the method of claim 2. 
Deslandres further teaches “the first expert system obtains random samples of data from the second expert system to test the model” (Deslandres page 83 column 1 paragraph 1, “A system developed to tackle a validation problem should use statistical techniques to be reliable, which require data samples. Thus, we have first restricted the domain investigated to observable systems. A system is said to be observable when it is possible to collect data on the operational system behavior.” The observable systems here are expert systems for e.g. manufacturing. The statistical techniques discussed require data which is identically independently distributed (column 2) after sampling (page 83 column 1), where the described methods use a random sample.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, Bies, and Seta, would have appreciated the benefit of tracking goodness of fit as proposed by Deslandres. The ordinarily-skilled artisan would readily see the benefits of goodness of fit tracking, which would provide the well-known, predictable and expected results of identifying the model’s inapplicability to new data. The ordinarily-skilled artisan would have been motivated to combine Chen, Bies, and Seta with Deslandres as proposed above, at least because both are drawn to validation of models.
pg. 79; The simulation results will frequently be considered as a support for assisting important decisions, which may be related to investments. It is therefore essential to ensure the quality of the simulation results are upheld, and hence to inquire how accurately a simulation model represents a system.).
Regarding claims 6, 12, and 23, 
Chen, Bies, and Seta teach the method of claim 1.
Deslandres further teaches “gathering, by the first expert system, one or more statistics relevant to calibration for the actual data;” (Deslandres page 86 column 1 paragraph 1, “(2) the means class includes different parametric tests about the equality of two population means. (3) in the same way, the variances class is concerned about hypothesis tests on the equality of the two variances.” Examiner understands poor calibration to include at least a situationally significant change in mean, as described in Disclosure [0045].)
“gathering, by the first expert system, one or more statistics relevant to discrimination for the actual data;” (Deslandres page 81 column 1 paragraph 6, “Hypothesis tests can be used, for example, to compare parameters, and distributions 
“comparing, by the first expert system, the one or more statistics relevant to calibration to a first pre-existing validation data;” (Deslandres page 86 column 1 paragraph 2, “the twosamples subclass includes several nonparametric tests that concern different objectives, such as deciding about the identity of two distributions or about equality of two population means” where the source of the two distributions, means, etc are the current sample and a validation set.)
“comparing, by the first expert system, the one or more statistics relevant to discrimination to a second preexisting validation data;” (Deslandres page 86 column 1 paragraph 2, “the two samples subclass includes several nonparametric tests that concern different objectives, such as deciding about the identity of two distributions or about equality of two population means” where the source of the two distributions, means, etc are the current sample and a validation set.) and
“based on the comparisons, determining, by the first expert system, the GOF for the model” (Deslandres page 86 column 1 paragraphs 1-2, the current data can be compared to the Gaussian normal distribution, and can be compared to previous data. Statistical tests can be aggregated as described in column 2.).

Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen, Bies, and Seta with the goodness of fit tracking of Deslandres to achieve the well-known and expected benefit of checking for applicability of the model to new or changing data of interest (pg. 79; The simulation results will frequently be considered as a support for assisting important decisions, which may be related to investments. It is therefore essential to ensure the quality of the simulation results are upheld, and hence to inquire how accurately a simulation model represents a system.).
Claims 4, 10, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US-7761239-B2), Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection), Seta (US-6430993-B1), and Bellocchi et al. (Validation of biophysical models: issues and methodologies).
Regarding claims 4, 10, and 22, 
“obtaining, by the first expert system, an independent source of random data; and using, by the first expert system, the independent source of random data as part of the testing” (Bellocchi page 117 column 1 paragraph 1, “The validation of a sugarcane model by Keating et al. (1999) as cited by Sinclair and Seligman (2000), gives an example of a sound test of robustness for the following reasons: (1) a large number (i.e. 19) of data sets for sugarcane growth were used, (2) a broad range of conditions with differing locations, irrigation treatments, and nitrogen fertility treatments were explored, (3) the seasonal evolution of individual components of the model (leaf area index, green biomass, millable stalk biomass, stalk sucrose, and nitrogen accumulation) was compared with observed results.” As motivated by page 116 column 2 paragraph 1, validation sets which are independent of the model data set are superior to those validation sets commonly created by splitting an initial dataset.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, Bies, and Seta, would have appreciated the benefit of using independent validation sets as proposed by Bellocchi. The ordinarily-skilled artisan would readily see the benefits of independent validation sets, which would provide the well-known, predictable and expected results of examining the model’s applicability to data sets other than the original training dataset. The ordinarily-skilled artisan would have been motivated to combine Chen, Bies, and Seta with Bellocchi as proposed above, at least because both are drawn to validation of models.
.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US-7761239-B2), Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection), Seta (US-6430993-B1), and Thieberger (US-20130103624-A1).
Regarding Claim 27,
Chen, Bies, and Seta teach the method of claim 1. 
	Chen, Bies, and Seta do not explicitly disclose
wherein determining a time to recalibrate the model comprises re-calibrating the model at a predetermined interval using a moving data horizon.
However, Thieberger (US 20130103624 A1) teaches
wherein determining a time to recalibrate the model comprises re-calibrating the model at a predetermined interval using a moving data horizon (para [0392] In one embodiment, models for a user's emotional state are periodically re-trained and/or updated to reflect new data that has been accumulated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen, Bies, and Seta with the method of re-training a model of Thieberger.
para [0392])

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US-7761239-B2), Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection), Seta (US-6430993-B1), Thieberger (US-20130103624-A1), and Lee et al. ("Coronary artery disease prediction method using linear and nonlinear feature of heart rate variability in three recumbent postures.").
Regarding Claim 28,
Chen, Bies, and Seta teach the method of claim 27. 
	Do not explicitly disclose
wherein the model data file the model data file includes normalized data values from two or more data streams that have been joined and aggregated across one or more periods of time, wherein the normalized data values are calculated based on raw data obtained from at least one of the two or more data streams and wherein the one or more p-values are selected from a constellation of p-values that include p-values for calibration and p-values for differing cut-points for True Positive Rate (TPR) and False Positive Rate (FPR) and wherein the new model data file is generated by re-running feature creation and feature selection on a most recent data set, wherein the normalized data values are calculated based on raw data obtained from at least one of the two or more data streams and wherein the one or more p-values are selected from a 
However, Thieberger (US 20130103624 A1) teaches
wherein the model data file the model data file includes normalized data values (para [0226] In one embodiment, the user measurement data may be processed and/or normalized in many ways, before, during and/or after the data is stored.) from two or more data streams that have been joined and aggregated (para [0009] Optionally, the response may be an emotional response (e.g., predicted from models) and/or an affective response (e.g., measured values from one or more user measurement channels). One or more channels (i.e. one or more streams)) across one or more periods of time (para [0392] In one embodiment, models for a user's emotional state are periodically re-trained and/or updated to reflect new data that has been accumulated.), wherein the normalized data values are calculated based on raw data obtained from at least one of the two or more data streams (para [0053] The term "user measurement channels", or the alternative form "measurement channels of the user", refer to physiological measurements and/or measurements of unsolicited behavioral cues of the user, which may be either raw measurements and/or processed measurements (e.g., resulting from filtration, calibration, and/or feature extraction).) …wherein the new model data file is generated by re-running feature creation and feature selection on a most recent data set (para [0226] In still another example, user measurements are subjected to feature extraction and/or reduction techniques, such as Fisher projections, Principal Component Analysis (PCA), and/or feature selection techniques like Sequential Forward Selection (SFS) or Sequential Backward Selection (SBS). Feature extraction (i.e. feature creation). Feature selection (i.e. feature selection) and para [0392]), wherein the normalized data values are calculated based on raw data obtained from at least one of the two or more data streams…
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen, Bies, and Seta with the method of re-training a model of Thieberger.
Doing so would allow for ensuring the training data used for the machine learning model is up to date thereby improving the accuracy of the results of the machine learning model (para [0392])
Lee teaches
and wherein the one or more p-values are selected from a constellation of p-values that include p-values for calibration (pg. 423, section 2.2; All features of HRVare continuous-valued, we use p-values based on F-statistics. This method is to perform a one-way ANOVA F-test for each continuous feature.) and p-values for differing cut-points (pg. 424, section 3.1; A binary discretization for A is determined by selecting the cut point TA for which E(A, T; D) is minimal amongst all the candidate cut point.) for True Positive Rate (TPR) and False Positive Rate (FPR) (pg. 426, section 4.1.1; We also used TPR (True Positive Rate), FPR (False Positive Rate), precision, recall and Fmeasure to evaluate the classifiers’ performance for analyzing our training sets with imbalanced class distribution.)… and wherein the one or more p-values are selected from a constellation of p-values that include p-values for calibration (pg. 423, section 2.2; All features of HRVare continuous-valued, we use p-values based on F-statistics. This method is to perform a one-way ANOVA F-test for each continuous feature.) and p-values for differing cut-points (pg. 424, section 3.1; A binary discretization for A is determined by selecting the cut point TA for which E(A, T; D) is minimal amongst all the candidate cut point.) for the TPR and the FPR (pg. 426, section 4.1.1; We also used TPR (True Positive Rate), FPR (False Positive Rate), precision, recall and Fmeasure to evaluate the classifiers’ performance for analyzing our training sets with imbalanced class distribution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Chen, Bies, and Seta with the method of extracting and evaluating features of Lee.
Doing so would allow for a better performance of the classifier by improving the accuracy of its results (Abs.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121